Field, C. J.
It was not competent by oral evidence to control the record of the Police Court. Sewall v. Sullivan, 108 Mass. 355. May v. Sammond, 146 Mass. 439. Watts v. Stevenson, 169 Mass. 61.
Evidence that the debtor was discharged on September 5, 1896, tends, we think, to contradict the record that on that day the case was continued to November 21,1896, at which time the defendant was defaulted. The words in the record, “ By order of court, certificate not to issue,” are meaningless unless they *150mean that the certificate prescribed by Pub. Sts. c. 162, § 40, was not to issue on September 5, 1896, and this is entirely consistent with the record of the continuance. These words cannot be held to mean that the debtor was discharged on September 5, 1896.
If the record as it stood was not true, or if it did not contain all that should have appeared of record in the Police Court, application should have been made to that court to amend it.

Judgment on the finding.